Citation Nr: 1704198	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  08-23 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II or posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected coronary artery disease (CAD), diabetes mellitus type II, or posttraumatic stress disorder (PTSD).  

3.  Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from June 22, 2006.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Walter E. Meeks, Jr.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1967 to September 1969.  

These matters come before the Board of Veterans' Appeals (Board) from November 2007, June 2008, February 2012, and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Although the Veteran was previously represented in his appeal by Disabled American Veterans (DAV), the Veteran is currently represented in this case by his son, Walter E. Meeks, Jr., pursuant to 38 C.F.R. § 14.630 (2016) and the provisions of a January 2017 VA Form 21-22a signed by the Veteran and his representative.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2015, and a transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

During the pendency of the appeal, and prior to the promulgation of a decision in the matter, the Board was notified that the Veteran died on January [redacted], 2017.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed no later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).  


ORDER

The appeal is dismissed.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


